[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                             U.S. COURT OF APPEALS
                                No. 10-13696                   ELEVENTH CIRCUIT
                            Non-Argument Calendar                 MARCH 22, 2011
                          ________________________                  JOHN LEY
                                                                     CLERK
                      D.C. Docket No. 1:92-cr-00017-WLS-1

UNITED STATES OF AMERICA,

                                                  lllllllllllllllllllllPlaintiff-Appellee,

                                      versus

MIZELL GEDDIS,

                                               lllllllllllllllllllllDefendant-Appellant.

                           _______________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                (March 22, 2011)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Mizell Geddis is a federal prison inmate. On May 27, 1993, after being

found guilty by a jury of conspiring to possess, and possessing, crack cocaine with
intent to distribute, in violation of 21 U.S.C. §§ 846 and 841(a)(1) , he received

concurrent sentences of 240 months.1 On March 17, 2008, he moved the district

court to reduce those sentences pursuant to 18 U.S.C. § 3582(c)(2) based on

Sentencing Commission amendments to the Guidelines relating to crack cocaine

offenses. The district court denied his motion, and he now appeals.

       Geddis argues that the district court erred in denying his motion because it

did not calculate the precise amount of cocaine base involved in his offenses and,

thus, could not properly have assessed whether the exceptions to Amendment 715

applied. Had the court revisited his May 27, 1993 sentencing hearing, he

contends, and considered the amount of crack cocaine he possessed, the court

would have concluded that he was eligible for sentence reduction.

       A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a Guidelines

sentence range that has been lowered by the Sentencing Commission. 18 U.S.C. §

3582(c)(2). Amendment 706, retroactive as of March 3, 2008, provides for a two-

level reduction in the base offense level for certain crack cocaine offenses.

U.S.S.G. App. C, Amends. 706, 713. Amendment 715, retroactive May 1, 2008,



       1
         Geddis is serving a total term of 300 months, the crack cocaine offenses accounting for
240 of those months.

                                               2
provides for a two-level reduction in a defendant’s base offense level where

offense involved both cocaine base and another controlled substance. App. C,

Amends. 715, 716. However, this two-level reduction does not apply (1) if the

amount of crack cocaine was greater than 4.5 kilograms or less than 250

milligrams; or (2) if the two-level reduction would result in a combined offense

level that is less than the combined offense level that would apply if the offense

involved only the other controlled substance. U.S.S.G. § 2D1.1, comment.

(n.10(D)(ii)). In Geddis’s case, the other controlled substance was powder

cocaine, and, as we indicate below, the powder cocaine accounted for the base

offense level that yielded the sentences Gaddis wants reduced.

       The district court did not err in concluding that Geddis was ineligible for

sentence reduction. When calculating Geddis’s offense level at sentencing, the

probation officer ignored the small quantity of crack cocaine found on Geddis’s

person when he was arrested and instead calculated the offense level solely on the

quantity of powder cocaine attributed to Geddis as a result of the trial testimony.2


       2
           Less than a gram of crack cocaine was found on Gaddis’s person when he was arrested.
At trial, prosecution witnesses testified that Gaddis made six or seven trips to Florida to purchase
powder cocaine, and that on each trip, he bought one or two kilograms of the drug for ultimate
distribution in Georgia. The probation officer, and subsequently the district court, held Gaddis
accountable for between five and fifteen kilograms of powder cocaine and, after grouping the
conspiracy and possession offenses together to determine the base offense level under the
Guidelines, fixed his base offense level at 32 pursuant to U.S.S.G. § 2D1.1(a)(3).

                                                 3
Neither Amendment 706 nor Amendment 715 applies to a sentence based solely

on powder cocaine. Accordingly, the district court lacked authority to reduce

Geddis’s sentence. See United States v. Jones, 548 F.3d 1366, 1369 (11th Cir.

2008) (holding that the district court lacked authority to reduce a defendant’s

sentence where the Sentencing Commission has not lowered the sentencing range

applicable to that defendant).

      AFFIRMED.




                                          4